DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 23, 2021 has been entered. 

Response to Amendment
Applicant’s amendment has been entered. Claims 1-9 and 21-26 are pending. Claims 10-20 are canceled. Amendment has overcome previously set forth rejections under 35 USC 112(b) and 35 USC 103; however, amendment has introduced new issues under 35 USC 112(b).

Claim Interpretation
The limitation “an additive manufacturing process used to form the additively-manufactured ferromagnetic component” in claim 1 is interpreted as the direct production method of the “the additively-manufactured ferromagnetic component” itself and not some additive manufacturing process employed in a secondary capacity. Use of an additive manufacturing process as intended and well-understood necessarily forms some additive manufacturing component. The recited limitation “an additive manufacturing process used to form the additively-manufactured ferromagnetic component” is not interpreted to encompass an 
The requirement in claim 1 for heat-treating the additively-manufactured ferromagnetic component during at least one build step in an additive manufacturing process explicitly requires heat treating during an additive manufacturing process which implicitly requires the actual performance of the stated additive manufacturing process.
The limitation “heat-treating of the additively-manufactured ferromagnetic component is performed using a directed energy source” in claim 9 is interpreted as ““heat-treating of the additively-manufactured ferromagnetic component is performed by a directed energy source” as a directed energy source necessarily imparts some thermal effect on a target of the directed energy.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-9 and 21-26  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding both claims 1 and 9, it is not clear what is and is not encompassed by “a step in a metal alloy bed of an additive manufacturing process” because a “metal alloy bed” is not a known term in the art; the term “metal alloy bed” is not defined in the specification, and the recited “step” appears to be an element of the recited additive manufacturing process not an element of the recited metal alloy bed. Note the passage from paragraph [0019] of the present disclosure which states “Additive manufacturing processes and systems include, for example, and without limitation, vat photopolymerization, powder bed fusion, binder jetting, material jetting, sheet lamination, material extrusion, directed energy deposition and hybrid systems”. Of the listed broad categories of additive manufacturing both powder bed fusion and binder jetting rely on a powder bed. Vat photopolymerization, material jetting, sheet lamination, material extrusion, and directed energy deposition do not encompass structure or process eps that one of skill in the art refers to as a “bed”. Note that every example listed in the sentence of paragraph [0019] beginning "These processes and systems include” is a species of one of vat photopolymerization, powder bed fusion, binder jetting, material jetting, sheet lamination, material extrusion, directed energy deposition or hybrid systems. The example in Fig. 1 as described in paragraphs [0026-27] is a species of powder bed fusion. While, what is intended to be recited by “a metal alloy bed of an additive manufacturing process” cannot be determined, 
Claims 2-9 and 21-26 are rejected under 35 USC 112(b) because they depend on claim 1.
Regarding claim 9, it is not clear if the limitation “the heat-treating of the additively- manufactured ferromagnetic component” refers to the “heat-treating an as-formed additively-manufactured ferromagnetic component”, “heat-treating the additively-manufactured ferromagnetic component during at least one build step” or both “heat-treating an as-formed additively-manufactured ferromagnetic component” and “heat-treating the additively-manufactured ferromagnetic component during at least one build step”, all recited in claim 1. As “heat-treating the additively-manufactured ferromagnetic component during at least one build step” occurs at an intermediate step in the process of additively manufacturing the component to create an as-formed component, the steps of “heat-treating an as-formed additively-manufactured ferromagnetic component” and “heat-treating the additively-manufactured ferromagnetic component during at least one build step” must be two separate heat treatment steps.
Further regarding claim 9, it is not clear what range of specific activity is encompassed by “the directed energy source also used during the at least one build step” because the limitation requires a use for a directed energy source, but neither sets for steps encompassing that use nor is there a single well-understood use for directed energy sources in additive manufacturing. A directed energy source may be used for sintering or melting powder material, shock peening to introduce compressive residual stress, join subsequently deposited layers if the additive manufacturing process is sheet lamination, cure photopolymerizable feed material, atomize powder feed material used for an additive manufacturing process, cladding components to form the additive manufacturing apparatus, microscopy to characterize surface morphology of additively manufactured component, etc. The recited heat treatment itself is a use of the energy 

Allowable Subject Matter
Claims 1-9 and 21-26   would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  Though the intended scope of independent claim 1 cannot definitively be determined, the structure of claim 1 in view of the present disclosure suggest the possibility of an intent to claim subject matter which would be nonobvious over the prior art.
A method which would be nonobvious over cited prior art references comprises: heat-treating an as-formed additively-manufactured ferromagnetic component to form a heat-treated ferromagnetic component having a saturation flux density that is greater than a saturation flux density of the as-formed additively manufactured ferromagnetic component, wherein the heat-treated ferromagnetic component is composed of a metal alloy, and the heat-treated ferromagnetic component has a microstructure having an average grain size of more than 90% of all grains in a range of 0.1 microns to 25 microns, and wherein the metal alloy includes iron, 
See the office action dated May 2, 2021 for claim interpretation of “composed of”.
The above method requires both heat-treating an as-formed additively-manufactured ferromagnetic component and heat-treating the additively-manufactured ferromagnetic component during at least one build step in a powder bed additive manufacturing process used to form the additively-manufactured ferromagnetic component. As the process “used to form the additively-manufactured ferromagnetic component” must necessarily occur before the component is an as-formed additively-manufactured ferromagnetic component, the above method and claim 1 as presently amended require at least two separate heat treatment steps, and require at least one of the heat treatment steps occurring during an additive manufacturing process, thereby implicitly requiring active manipulation of an additive manufacturing process. The above method and claim 1 as presently amended require the overall heat treatment result in an increase in saturation flux density, and that the heat treated component have a particular grain size. The above method and claim 1 as presently amended recite a particular alloy composition.
The closest cited prior art reference Tenbrink (US20200147688) discloses additively manufacturing ([0015-19], [0074], claim 1) a magnetic alloy with compositions overlapping or encompassing the composition claimed in present claims 1-4 and 25-26 [0042-43], [0046-47], [0051], [0063]. Tenbrink discloses heat treating the additively manufactured component at a parameters [0031], [0045-49], [0052] overlapping or meeting parameters of the present invention. Tenbrink discloses that the heat treatment improves the magnetic properties and/or creates the crystalline structure of the alloy [0032], and increases the permeability level [0081]. The heat treatments exemplified by Tenbrink [0042-47], [0051], are on as-formed additively 
Cossale (M. Cossale, A. Krings, J. Soulard, A. Boglietti and A. Cavagnino, "Practical Investigations on Cobalt–Iron Laminations for Electrical Machines," in IEEE Transactions on Industry Applications, vol. 51, no. 4, pp. 2933-2939, July-Aug. 2015, doi: 10.1109/TIA.2015.2394404) which was relied upon to anticipate the originally presented independent claim, does neither meets nor directly renders obvious the presently claimed alloy composition.
If claims 2-9 and 21-26 were to depend on a claim to the above process they would define over the art by virtue of incorporating limitations by dependency.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN P O'KEEFE whose telephone number is (571)272-7647. The examiner can normally be reached MR 8:00-6:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sally Merkling can be reached on (571) 272-6297. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN P. O'KEEFE/            Examiner, Art Unit 1738                                                                                                                                                                                            
/ANTHONY J ZIMMER/            Primary Examiner, Art Unit 1736